      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Robert E. Mathias,                  )      Case File No.: 0:20-cv-01014 SRN/LIB
                                    )
              Plaintiff,            )
vs.                                 )      DEFENDANT’S MEMORANDUM OF
                                    )      LAW IN SUPPORT OF MOTION TO
Susan Hettich,                      )      DISMISS PLAINTIFF’S COMPLAINT
                                    )      PURSUANT TO RULE 12(b)(6)
              Defendant.            )
                                    )



                                    INTRODUCTION

       This is the second time an action for defamation and conversion, based on the same

set of facts, has been commenced by Plaintiff Robert Mathias against Defendant Susan

Hettich. The first time Plaintiff dismissed his complaint, without service of an Answer and

without prejudice, in August 2019 in St. Louis County District Court. See Robert Mathias

v. Susan Hettich, 69DU-CV-19-2305. This action, as well as the previous action, is related

to extensive and protracted litigation pertaining to Defendant Susan Hettich’s role as Trustee

for the Ann Lee Coleman Living Trust, dated March 21, 2018 (“the Trust”).                The

beneficiaries of the Trust are Defendant Susan Hettich’s biological nieces and nephews, who

are the grandchildren of Plaintiff Robert Mathias.

       Plaintiff Robert E. Mathias served this action on Defendant on March 25, 2020.

                                              1
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 2 of 14



Defendant contacted Plaintiff about the frivolous nature of his claims on April 3, 2020.

Plaintiff has refused to dismiss his claims that fail under Minnesota law. Defendant Susan

Hettich respectfully submits this Memorandum of Law in support of her Motion to Dismiss

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       Although pursuant to Local Rule 7.1 a hearing has been scheduled for September 3,

2020, Defendant does not believe that a hearing is necessary to decide the issues raised in the

Motion and respectfully submits that it would be appropriate and economical to decide this

Motion on the pleadings without a hearing. Plaintiff’s defamation claim fails as a matter of

law because the alleged defamatory statements were made in the context of a report to the

Minnesota Office of Lawyers Professional Responsibility.            The Office of Lawyers

Professional Responsibility informed Plaintiff in a decision dated September 30, 2019, that

Defendant’s statements are “absolutely privileged” under Rule 21, Rules on Lawyer’s

Professional Responsibility. Moreover, Plaintiff’s alleged defamation and conversion claims

fail to state a claim upon which relief may be granted.

                                      LEGAL ISSUES

       I.     Whether the Complaint alleges a plausible claim for defamation under
              Minnesota law.

       II.    Whether the Complaint alleges a plausible claim for conversion under
              Minnesota law.

                        MATERIAL FACTS NOT IN DISPUTE

       These facts are undisputed and are taken from the pleadings in this case or other court


                                              2
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 3 of 14



documents in which the Court may take judicial notice and that have been incorporated by

reference in the pleadings:

       1.     Scott Mathias, Plaintiff’s son, and Ann Lee Coleman, Defendant’s sister, were

              married from January 18, 2008, until January 31, 2017. See In Re the

              Marriage of: Ann Lee Coleman and Scott Robert Mathias, 69DU-FA-16-929

              (St. Louis County, Minnesota District Court).

       2.     Scott Mathias and Ann Coleman have four children born to them, whose names

              and dates of birth are as follows: Alexis Ann Mathias, born January 1, 2002,

              currently 18 years of age; L.A.M., born November 23, 2004, currently 15 years

              of age; J.R.M, born March 7, 2007, currently 13 years of age; and T.M.M.,

              born January 2, 2010, currently 10 years of age. See id.

       3.     Ann Lee Coleman passed away from cancer on March 31, 2018. See Doc. #2,

              Counterclaim ¶ 18.

       4.     Ann Lee Coleman’s assets and property are being held for the benefit of her

              children according to the terms of the Ann Lee Coleman Living Trust, dated

              March 21, 2018 (“the Trust”). See Doc. #2, Counterclaim ¶ 19.

       5.     Extensive and protracted litigation has ensued in state court in St. Louis

              County, Minnesota, regarding Ann Lee Coleman’s assets and the terms of the

              Trust:

                       Scott Mathias, et al. v. Susan Hettich, et al., 69 DU-CV-18-2988


                                              3
CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 4 of 14



             Scott Mathias, et al. v. Susan Hettich et al., 69DU-CV-18-3015

             Scott Mathias v. Ann Lee Coleman Living Trust, 69DU-CV-19-1899

             Scott Mathias v. Alerus Financial, N.A., 69DU-CV-19-2971

             In re: Conservatorship of AAM, LAM, JRM, TMM, 69DU-PR-18-369

             Ann Lee Coleman Living Trust v. Scott Mathias, 69DU-CV-18-2230

             Ann Lee Coleman Living Trust v. Scott Mathias, 69DU-CV-20-223

6.    Judge David Johnson, district court judge for the Sixth Judicial District, St.

      Louis County, Minnesota, issued an Order and Memorandum resolving a

      number of issues related to Scott Mathias’s obligations to maintain and repair

      the house owned by the Trust and Scott Mathias’s obligations with regard to

      payment he is receiving as representative payee for the children from the

      Social Security Administration. See Doc. #1-6, Scott Mathias v. Ann Lee

      Coleman Living Trust, 69DU-CV-19-1899, Order filed on January 8, 2020,

      attached as Exhibit 1(D) to Answer and Counterclaim.

7.    Judge Johnson denied Scott Mathias’s motion to vacate or amend the Court’s

      Order dated January 7, 2020, and filed on January 8, 2020. See Doc. #1-6,

      Scott Mathias v. Ann Lee Coleman Living Trust, 69DU-CV-19-1899, Order

      filed on February 20, 2020, attached as Exhibit 1(D) to Answer and

      Counterclaim.

8.    Unhappy with these decisions, Scott Mathias has appealed Judge Johnson’s


                                     4
CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 5 of 14



      Orders and the case is currently stayed pending resolution of the appeal. See

      Scott Mathias v. Ann Lee Coleman Living Trust, 69DU-CV-19-1899.

9.    On August 31, 2018, Defendant made a report to the Minnesota Office of

      Lawyers Professional Responsibility regarding Plaintiff. Included as part of

      the complaint form was (1) a copy of Plaintiff’s public reprimand and 30-day

      suspension for failing to file timely tax returns with the IRS for 17 years; and

      (2) a copy of two letters from the IRS indicating the IRS’s intent to terminate

      Plaintiff’s installment agreement and calculation that Plaintiff owes

      $21,507.04 in taxes. See Doc. #1-3, attached as Exhibit 1(A) to Answer and

      Counterclaim in this action.

10.   The opinion from the Minnesota Supreme Court, In re Petition for Disciplinary

      Action against Robert E. Mathias, an Attorney at Law of the State of

      Minnesota, Case C1-92-398, is publicly available.

      http://lprb.mncourts.gov/LawyerSearch/Pages/default.aspx

11.   A copy of the two IRS letters addressed to Plaintiff that were submitted to the

      Minnesota Office of Lawyers Professional Responsibility were provided to

      Plaintiff with Defendant’s complaint, and could have been obtained directly

      from the IRS if Plaintiff lost or did not have access to the original.

12.   Prior to this action, Plaintiff served a Summons and Complaint on Defendant

      in January 2019, alleging her complaint to the Minnesota Office of Lawyers


                                      5
CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 6 of 14



      Professional Responsibility was “defamatory” and “made without regard to the

      truth or falsity.” He further alleged that the “malicious allegations have

      directly caused emotional distress to Plaintiff and have caused Plaintiff to be

      viewed in an unfavorable light by the Lawyers Board of Professional

      Responsibility.” See Doc.#1-5, Robert Mathias v. Susan Hettich, 69DU-CV-

      19-2305, Complaint ¶¶ 7, 9; attached as Exh. 1(C) to Answer and

      Counterclaim.

13.   Plaintiff dismissed his previous action, without prejudice, on August 21, 2019.

      See Doc. #1-5, Robert Mathias v. Susan Hettich, 69DU-CV-19-2305, attached

      as Exhibit 1(C) to Answer and Counterclaim.

14.   Plaintiff then filed a complaint with the Minnesota Office of Lawyers

      Professional Responsibility in September 2019, alleging Defendant’s prior

      complaint was “defamatory per se;” that Defendant converted “private

      property to her own use;” and that Defendant’s ability to be an impartial

      trustee should be investigated.” Doc. #1-7, attached as Exh. 2 to Answer and

      Counterclaim.

15.   The Deputy Director for the Minnesota Office of Lawyers Professional

      Responsibility dismissed Plaintiff’s complaint, explaining to Plaintiff that

      complaints or statements of a lawyer’s alleged unprofessional conduct made

      to the Minnesota Office of Lawyers Professional Responsibility are


                                     6
CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 7 of 14



      “absolutely privileged and may not serve as a basis for liability in any civil

      lawsuit brought against the person who made the complaint, charge, or

      statement.” Doc. #1-7, p. 8, Exh. 2 attached to Answer and Counterclaim.

16.   Despite notice that Plaintiff’s defamation claim may not serve as a basis for

      liability in a civil action, Plaintiff served Defendant with another Summons

      and Complaint alleging that Defendant’s complaint to the Minnesota Office

      of Lawyers Professional Responsibility was defamatory. Doc. #1-1, Summons

      and Complaint.

17.   Plaintiff has stated that the basis for commencing the instant lawsuit against

      Defendant was to “buy peace” for his grandchildren. Doc. #1-9, Exh. 4,

      attached to Answer and Counterclaim, email from Mathias Law firm dated

      April 3, 2020, at 1:13 PM ).

18.   Plaintiff is using this lawsuit as a way to try to influence, intimidate, and

      control Defendant’s action related to her role as Trustee. Doc. #1-9, Exh. 4,

      attached to Answer and Counterclaim, email dated April 3, 2020, at 1:13 PM

      – “Make no mistake, I will get a punitive damage award against you. . . . you

      still have time to do what is right; email from Mathias Law Firm dated April

      3, 2020, at 11:13 AM – “you can go the hard way if you wish. I dismissed the

      case long ago because I believed everything was settled but you have

      continued your war against the kids. . . . I would drop this case in a second if


                                      7
CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 8 of 14



      you were willing to put these trust issues to rest for good. I am not looking for

      anything for me but would simply like some peace and quiet.”).

19.   Defendant served Plaintiff on April 3, 2020 with a Notice of Motion and

      Motion for Sanctions pursuant to Rule 11.03 and Minn. Stat. § 549.211. Doc.

      #1-2, attached as Exh. 1 to Answer and Counterclaim.

20.   Plaintiff dated to defense counsel a letter April 23, 2020, and included the

      following documents for mailing: (1) Answer to Counterclaim (dated April 23,

      2020); (2) Response to Motion for Sanctions (initially dated April 26, 2020,

      and then written over to April 23, 2020); (3) Deposition Notice (dated April

      26, 2020); (4) Plaintiff’s Interrogatories to Defendant - Set I (dated April 23,

      2020); and (5) request for Documents (dated April 26, 2020). No Affidavit of

      Service of Mailing was included.

21.   In response to the Motion for Sanctions, Plaintiff states this action was brought

      “to remedy wrongs totally fabricated by the Defendant” and that there is “no

      immunity from suit [because] such immunity granted by Minnesota Law does

      not apply where the Defendant has completely made up and fabricated her

      complaints to the Lawyers Board.”

22.   Although Plaintiff asserts that his “allegations are well supported by existing

      evidence and will gain additional evidentiary support by anticipated

      discovery,” he did not cite a single case, statute, rule, or other legal support for


                                       8
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 9 of 14



              his positions.

                                        ARGUMENT

       Standard of Review

       On a motion for judgment on the pleadings, the movant bears the burden of “clearly

establish[ing] that there are no material issues of fact and that it is entitled to judgment as a

matter of law.” Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).

While a court generally may not consider matters outside the pleadings on a motion for

judgment on the pleadings, exceptions include: “matters incorporated by reference or integral

to the claim, items subject to judicial notice, matters of public record, orders, items appearing

in the record of the case, and exhibits attached to the complaint whose authenticity is

unquestioned.” Williams v. Employers Mut. Cas. Co., 845 F.3d 891, 903–04 (8th Cir. 2017)

(quoting Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012)).

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), a complaint must provide “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other

words, unless a plaintiff pleads facts sufficient to “nudge[] [his] claims across the line from

conceivable to plausible, [his] complaint must be dismissed” Id. at 570.

       A plaintiff is not entitled to discovery before a motion to dismiss. Triemert v.

Washington Cty., No. 13-CV-1312 (PJS/JSM), 2013 WL 6729260, at *1 (D. Minn. Dec. 19,

2013) (citing Butler v. Balolia, 736 F.3d 609, 613 (1st Cir. 2013)). Dismissal under Fed. R.


                                               9
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 10 of 14



Civ. P. 12(b)(6) helps protect defendants from expending resources on costly discovery that

is likely to be futile. Id. (quoting Kolley v. Adult Protective Servs., 725 F.3d 581, 587 (6th

Cir. 2013)).

       A.      Dismissal Under Fed. R. Civ. P. 12(b)(6) is proper because the report to
               the Minnesota Office of Lawyers Professional Responsibility is absolutely
               privileged, and additionally because Plaintiff’s Complaint fails to state a
               plausible claim for defamation.

               1.     Privilege

       The first ground for dismissal is based on Rule 21, Minnesota Rules of Professional

Responsibility, which provides:

       RULE 21. PRIVILEGE: IMMUNITY

       (a) Privilege. A complaint or charge, or statement relating to a complaint or
       charge, of a lawyer’s alleged unprofessional conduct, to the extent that it is
       made in proceedings under these Rules, or to the Director or a person
       employed thereby or to a District Committee, the Board or this Court, or any
       member thereof, is absolutely privileged and may not serve as a basis for
       liability in any civil lawsuit brought against the person who made the
       complaint, charge, or statement.

The entire basis for Plaintiff’s defamation claim is Defendant’s “malicious” filing of a

complaint regarding Plaintiff’s troubles with the IRS. Doc. #1-1, Complaint, ¶¶ 4, 8, 9–10.

Plaintiff’s claim is subject to dismissal because Defendant’s statements made in the report

to the Minnesota Office of Lawyers Professional Responsibility are absolutely privileged.

               2.     Failure to State a Plausible Claim

        Even if the statements were not protected by privilege, Plaintiff’s defamation claim

is subject to dismissal for failure to state a plausible claim. In order to prevail on a claim of

                                               10
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 11 of 14



defamation in Minnesota, a plaintiff must show that the defendant “made: (a) a false and

defamatory statement about the plaintiff; (b) in unprivileged publication to a third party; (c)

that harmed the plaintiff's reputation in the community.” Weinberger v. Maplewood Review,

668 N.W.2d 667, 673 (Minn. 2003). Plaintiff has alleged in a conclusory fashion that

Defendant’s privileged statements were false and defamatory. The documents attached to

the report speak for themselves and demonstrate: (1) Plaintiff has a public disciplinary

history for failing to timely file tax returns over a 17-year period; (2) Plaintiff breached an

installment agreement with the IRS; and (3) Plaintiff was subject to an increase in his tax

obligations and the IRS imposed an “accuracy-related penalty on underpayments” and a

“failure-to-pay penalty.” Even if the statements were not privileged, Plaintiff’s complaint

does not satisfy the first element for a defamation claim. Thomas v. United Steelworkers

Local 1938, 743 F.3d 1134, 1143 (8th Cir. 2014) (quoting Weinberger, 668 N.W.2d at 680)

(“To satisfy the falsity element of a defamation claim under Minnesota law, ‘a plaintiff must

make an initial demonstration that there is a material dispute as to the truth or falsity of the

statements at issue.’”).

       Moreover, Plaintiff has not alleged any facts demonstrating how his reputation has

been harmed in the community because of Plaintiff’s report to the Office of Lawyers

Professional Responsibility. Plaintiff has not alleged Defendant disclosed this information

to a third-party outside of the Office of Lawyers Professional Responsibility. Because no

such disclosure has been made, Plaintiff did not allege and cannot demonstrate damage to


                                              11
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 12 of 14



his business or reputation caused by Defendant. Plaintiff’s defamation claim is subject to

dismissal for failure to state a claim.

       B.     Dismissal Under Fed. R. Civ. P. 12(b)(6) is proper because Plaintiff’s
              Complaint fails to state a plausible claim for conversion.

       Plaintiff alleges in conclusory fashion that Defendant unlawfully obtained Plaintiff’s

tax records and converted those records to her own use. Doc. #1-1, Complaint ¶¶ 3, 5, 11.

Plaintiff’s conversion claim is subject to dismissal because Plaintiff has not alleged how he

has been deprived of the use of the information in the tax records, or that the “property” has

any value.

       The common law tort of conversion is defined in Minnesota as “an act of willful

interference with personal property, ‘done without lawful justification by which any person

entitled thereto is deprived of use and possession.’” DLH, Inc. v. Russ, 566 N.W.2d 60, 71

(Minn. 1997) (quoting Larson v. Archer-Daniels Midland Co., 32 N.W.2d 649, 650 (1948)).

The measure of damages is generally the value of the property at the time of the conversion

plus interest from that time. Microsoft Corp. v. Ion Techs. Corp., 484 F.Supp.2d 955, 963

(D. Minn. 2007) (quoting McKinley v. Flaherty, 390 N.W.2d 30, 32 (Minn. Ct. App. 1986).

“A plaintiff cannot pursue a conversion claim for damages where no damages arise from the

alleged conversion.” Id.

       Under well-established Minnesota law, Plaintiff may not maintain a conversion claim

based on Defendant’s alleged reliance on a copy of IRS letters to support her claim to the

Office of Professional Responsibility. Defendant has possession of a copy of the letters.

                                             12
      CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 13 of 14



Even assuming these letters qualify as “property” under Minnesota conversion law, Plaintiff

has failed to explain how he has been deprived of the use of the information. See Mid-List

Press v. Nora, 275 F.Supp.2d 997, 1005 (D. Minn. 2003) (dismissing conversion claim

because plaintiff still had use of the trade secrets at issue); Bloom v. Hennepin Cty., 783

F.Supp. 418, 441 (D. Minn. 1992) (concluding the defendant’s copying and use of plaintiff’s

proprietary information was insufficient to establish deprivation required for conversion

claim). Even assuming Plaintiff lost, misplaced, or gave the original letter to his account, he

received a copy of the letters from the Office of Professional Responsibility and could have

at any time requested a copy directly from the IRS. Plaintiff had access to the information

contained within the letters.

       Further, there is an absence of any allegation regarding how the alleged conversion

of Plaintiff’s letters damaged Plaintiff.       “The tort of conversion applies where the

interference with the plaintiff’s property is so serious as to justify the forced judicial sale of

the property to the defendant.” Bloom, 783 F.Supp. at 441. Even if the tort of conversion

was extended to apply to a copy of a letter from the IRS, the claim is subject to dismissal

because Plaintiff has failed to plead how he was deprived of use of the information and how

he was damaged by the deprivation. The value of two pieces of paper photocopied at

Defendant’s expense is de minimis and does not give rise to a colorable conversion claim.

                                      CONCLUSION

       Defendant respectfully requests that Plaintiff’s Complaint be dismissed in its entirety


                                               13
     CASE 0:20-cv-01014-SRN-LIB Document 6 Filed 05/05/20 Page 14 of 14



without leave to amend because there is no set of facts under these circumstances that would

give rise to a cognizable claim for defamation or conversion. Defendant also seeks an award

for costs and attorney’s fees under Minn. Stat. § 549.211 for pursuing these frivolous claims,

for bringing this action for an improper purpose that was designed to harass and intimidate

Defendant for her decisions regarding the Trust, and as an improper method to attempt to

influence other court proceedings.

       Dated: May 5, 2020.

                                                  /s/ Ronald K. Hettich
                                                  Ronald K. Hettich - MN #0325867
                                                  Attorney for Defendant
                                                  112 N. University Drive, Suite 323
                                                  Fargo, ND 58102
                                                  Tel: (701) 356-6471/ Fax: (701) 356-6472
                                                  ron@hettichlaw.com




                                             14
